- .- -..




            OFFICE   OF THE A7TORNEY        GENERAL   OF TEXAS
                                AUSTIN




aoaOrableR. ,D.Oswalt
Ooun~y Attorney
Ull@&rger Want y
Vernon, Texas
Dear sir:




                                       ~.     ,

          YOU are advised that‘&&?&s”sbove    opS&1~~w6
 tiled, it has been bry@@ to oW att’eatlanthat the pensl-
ty provisionqrrotsdoq.pegm'p thsrec$ aa,Artlols667-26 of
Vemtaak'sAntiotatsdT,qiaa.&q,al.
                               Code,“yaskq?ropc)ous,
                                                   due to
it8 amadment by thd 486 fhgia'lrture bqg/that 8sme runtreads
aa tollovs:           if




         “An$pearroavho violates any provision of
    this Aot rte vu8h a 8peaFTia penalty is dot pro-
    vided s&l3 be deemad guflty of a zahdemeamr and
    upon aamiation be puaished by rlne or not less
    than One Hundred ( l,O&OO) D0Qar8 and not more
    than ON Thousand t$l,OOO.OQ) Dallars, or by lm-
    priaonmsntin the aotity jail for  not more than
    one year, or by both suah fincaud impriscmment.
Honorable ii.D. Oswalt, page 2


          "The term 'specific penalty' au used ln this
     Section means and refers only to a penalty which
     might be imposed as a result of a criminal prose-
     cution."
          This supplement is not to be construed as altering
in ang menner the-ooncluslono reaahed in the origFna1 opti-
ion but is limited to a correction of quoted penalty provi-
eiolls.
                                       Very truly Yours
                                   ATTGRIiEYGENlSALOF TFXM